Title: To George Washington from August Prevost, 7 September 1783
From: Prevost, August
To: Washington, George


                  
                     My Dear General
                     N. York 7th Septr 1783
                  
                  This instant the bearer Captain Swiney informs me that he is setting out for Philada.  I never was so hurryd in my life as I am at this moment, I could not however let him go without these few lines of introduction—You will find him my Dear Sir a worthy good nature and pleasant Man, and well intitled to the Civilities your Citizens may confer on him, I beg your attention to him in particular—with my Sincere respects to your good and amiable Lady I am most Sincerly & faithfuly your most Affecte & Hble servt
                  
                     Aug. Prevost
                  
                  
                     pray my Complts very affecte to Mr Morris—who I request will open this letter in case you are in the Country.
                  
                  
               